DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Claims 21 and 22 have a typographical error in which an examiner amendment will be included to correct each of the error. The following examiner amendment does not change the scope of the invention or allowable subject matter. 
Claim 21 line 1, before “method” insert --The--. 
Claim 22 line 1, before “method” insert --The--. 

Allowable Subject Matter
Claims 1-4 and 7-22 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…wherein treating the first portion of the dielectric material comprises: oxidizing an outer portion of the dielectric material; nitriding native oxide layers of the second semiconductor layers; and oxidizing an inner portion of the dielectric material; etching the first portion of the dielectric material to form gaps; and filling the gaps with a gate stack...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 8 is that the prior art does not disclose or suggest the claimed limitations “…oxide layers are formed on the second semiconductor layers; forming a dielectric material to fill the first gaps and surround the second semiconductor layers; treating a portion of the dielectric material; treating the oxide layers to form nitrogen-containing layers; etching the portion of the dielectric material thereby exposing the second semiconductor layers...”, in combination with the rest of the limitations of claim 8.
The primary reasons for allowance of the independent claim 16 is that the prior art does not disclose or suggest the claimed limitations “…forming a dielectric material having a first carbon concentration to surround the second semiconductor layers; treating the dielectric material so that a treated portion of the dielectric material has a second carbon concentration that is less than the first carbon concentration...”, in combination with the rest of the limitations of claim 8.
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894